Exhibit 10.1

Insurance Letters of Credit – Master Agreement

Form 3/CEP

AGREEMENT DATED

BETWEEN:

 

(1) AXIS Specialty Limited (“ASL”), a company incorporated in Bermuda with
company number 31259, AXIS Re Limited, a company incorporated in Dublin with
company number 353220, AXIS Specialty Europe Limited, a company incorporated in
Dublin with company number 353402, AXIS Insurance Company, a company
incorporated in Illinois with company number 39-1338397, AXIS Surplus Insurance
Company, a company incorporated in Illinois with company number 63-0941128, AXIS
Specialty Insurance Company, a company incorporated in Connecticut with company
number 56-2295242 and AXIS Reinsurance Company, a company incorporated in New
York with company number 51-0434766 (“the Companies”; each, a “Company”);

AND

 

(2) CITIBANK EUROPE PLC (“CEP”) whose offices and registered address are at 1
North Wall Quay, I.F.S.C., Dublin 1, Ireland.

PREAMBLE

Subject to the Companies’ satisfaction of the terms and conditions contained in
this Agreement, CEP agrees to establish letters of credit or similar or
equivalent acceptable instruments (each a “Credit” and collectively the
“Credits”) on behalf of the Companies in favour of beneficiaries located in the
United States of America or elsewhere (the “Beneficiary” or “Beneficiaries” as
relevant). In furtherance of this Agreement, the parties have separately agreed
the contractual or security arrangements that will apply in respect of each
Company’s obligations under or pursuant to this Agreement. For the avoidance of
doubt, in the event of any inconsistency between the terms of this Agreement and
the terms of the Committed Facility Letter dated on or about the date of this
Agreement (the “Committed Facility Letter”), the terms of the Committed Facility
Letter shall prevail.

1. AGREEMENT

It is agreed between us in relation to each Credit that:-

 

  1.1

In order to establish a Credit, the Company requesting it is required to submit
an application form to CEP (“the Application Form”) see Schedule Two. The
Application Form must (a) be in such form as CEP is willing to accept for this
purpose; Application Forms may, subject to CEP’s agreement, be received via any
electronic system(s) or transmission arrangement(s); (b) be completed by or on
behalf of the relevant Company in accordance with the terms of such Company’s
banking mandate(s) or other authorities lodged with CEP or in accordance with



--------------------------------------------------------------------------------

  arrangement(s) made with CEP from time to time; (c) specify the currency in
which such Credit is issued (it being understood that Credits may be requested,
and shall be issued, in any Agreed Currency, Agreed Currency means, at any time,
(a) Pounds Sterling, (b) Euro, (c) Australian Dollars, (d) Canadian Dollars,
(e) Japanese Yen, (f) Swiss Francs, (g) Brazilian Reais, (h) Singapore Dollars
and (i) any other Foreign Currency agreed to by CEP in its discretion.); and
(d) indicate therein the name of the Beneficiary and the amount and term of the
Credit required. Upon receipt of an Application Form that satisfies the above
criteria, CEP shall establish on behalf of such Company an irrevocable clean
sight Credit (or such other form of Credit as may be required by the Application
Form relating thereto) available, in whole or in part, by the Beneficiary’s
sight draft (such Company hereby agreeing that CEP may accept as a valid “sight
draft” any written or electronic demand or other request for payment under the
Credit, even if such demand or other request is not in the form of a negotiable
instrument) on CEP or otherwise as may be required by the terms of the Credit;
provided, however, that:

 

  (i) the opening of any Credit hereunder shall, subject to the Committed
Facility Letter, in every instance, be at CEP’s option and nothing herein shall
be construed as obliging CEP to open any Credit;

 

  (ii) prior to the establishment of any Credit or in order to maintain a Credit
ASL undertakes as follows:

 

  (a) forthwith at CEP’s request (In accordance with the terms of the Pledge
Agreement entered into between the parties), to deposit, at an Approved Bank, in
an account or accounts in ASL’s name, cash or securities or a combination of
cash and securities of such amount and in such combination as CEP may require (a
“Deposit”). “Approved Bank” for the purposes of this Clause 1.1(ii)(a) shall
mean one or more of the following:- (i) Citibank, N.A. at their branch at
Citigroup Centre, Canada Square, Canary Wharf, London E14 5LB; (ii) Bank of New
York Mellon (iii) a bank approved by CEP; or, (iv) such other Citigroup branch
or approved bank as CEP may designate and notify to ASL; and

 

  (b) should a Deposit have been requested, to execute CEP’s standard form
charge documentation in relation to the accounts opened pursuant to Clause 1.1
(ii) (a) above.

Notwithstanding the foregoing, it is understood and agreed that the terms of the
Pledge Agreement shall govern the type and amount of any deposit required to be
made with regard to the Facility established pursuant to the Committed Facility
Letter.

 

  1.2 Each Company undertakes to reimburse CEP the amount of any and all
drawings (including, for the avoidance of doubt, drawings presented
electronically) under each Credit issued on its behalf on the Business Day
following notice by CEP to such Company of the drawing;

 

  1.3 Each Company undertakes to indemnify CEP, within five Business Days after
receipt of an invoice, for and against all actions, proceedings, losses,
damages, charges, costs, expenses, claims and demands which CEP may incur, pay
or sustain in connection with each Credit and/or this Agreement, howsoever
arising (unless resulting from CEP’s or any of its affiliates’ own gross
negligence or wilful misconduct);

 

  1.4 Each Company undertakes to pay CEP such fees and/or commissions of such
amount(s), at such times and/or at such rate(s) as have been agreed in a
facility fee letter between CEP and the Company as payable in connection with
each Credit;

 

  1.5 Each Company hereby irrevocably authorises CEP to make any payments and
comply with any demands which may be claimed from or made upon CEP in connection
with any Credit without any reference to, or further authority from, such
Company. Each Company hereby agrees that it shall not be incumbent upon CEP to
enquire or take notice of whether or not any such payments or demands claimed
from or made upon CEP in connection with each Credit are properly made or
whether any dispute exists between such Company and the Beneficiary thereof.
Each Company further agrees that any payment CEP makes in accordance with the
terms and conditions of each Credit shall be binding upon such Company and shall
be accepted by such Company as conclusive evidence that CEP was liable to make
such payment or comply with such demand.

 

2



--------------------------------------------------------------------------------

2. REPRESENTATIONS AND WARRANTIES

 

  2.1 Each Company represents and warrants to CEP and undertakes to ensure
that:-

 

  (i) it has and will at all times have the necessary power to enable it to
enter into and perform the obligations expressed to be assumed by it under this
Agreement;

 

  (ii) the Agreement constitutes its legal, valid, binding and enforceable
obligation effective in accordance with its terms; and

 

  (iii) all necessary authorisations to enable or entitle it to enter into this
Agreement have been obtained and are in full force and effect and will remain in
such force and effect at all times during the subsistence of this Agreement;

 

  2.2 Each Company represents and warrants to CEP that on the date of this
Agreement and on each day when a Credit is issued:-

 

  (i) it is not unable to pay its debts as they fall due;

 

  (ii) it has not been deemed or declared to be unable to pay its debts under
any applicable law;

 

  (iii) it has not suspended making payments on any of its material debts;

 

  (iv) it has not, by reason of actual or anticipated financial difficulties,
commenced negotiations with any of its creditors with a view to rescheduling any
of its material indebtedness;

 

  (v) the value of its assets is not less than its liabilities (taking into
account contingent and prospective liabilities);

 

  (vi) no moratorium has been declared in respect of any of its material
indebtedness; and

 

  (vii) no analogous or similar event or concept to those set out in this Clause
2.2 has occurred or is the case under the laws of any jurisdiction.

3. EXTENSION/TERMINATION

 

3.1       (a)       Any Credit established hereunder may, if requested by a
Company on the relevant Application Form and subject to CEP’s consent, bear a
clause to the effect that it will automatically be extended for successive
periods of one year (or such other period as may be stated in the relevant
Application Form) UNLESS the Beneficiary has received from the bank or
institution issuing the Credit (the “Issuing Bank”) by registered mail (or other
appropriate receipted delivery) notification of intention not to renew such
Credit at least 30 days (or such other period as may be stated in the relevant
Application Form) prior to the end of the original term or, as the case may be,
of a period of extension (the “Notice Period”).       (b)       The Issuing Bank
shall be under no obligation to such Company to send the Beneficiary such
notification (and without such notification to the Beneficiary the Credit will
be automatically extended as provided above) UNLESS such Company shall have sent
notification to CEP by registered mail (or other means acceptable to CEP) of its
election not to renew such Credit at least 30 days prior to the commencement of
the Notice Period.       (c)       CEP reserves the right, at its sole option
and discretion, to give or procure the giving at any time to the Beneficiary of
notification of intention not to renew any Credit. If CEP exercises such said
right, it will give such Company notice in writing thereof as soon as is
reasonably possible.

 

3



--------------------------------------------------------------------------------

4. UCC/ISP

CEP may, at its sole option, arrange for the issuance of any Credit as being
subject to either (i) the Uniform Customs and Practice for Documentary Credits
(2007 Revision) ICC Publication No. 600 (“the UCP”) or (ii) the International
Chamber of Commerce Publication No. 590 - the International Standby Practices
1998 (the “ISP”), (or any subsequent version of either); provided however that
CEP may agree such modifications thereof as may be required by any regulatory or
other authority having jurisdiction as to the acceptability of the Credit in
question.

5. PREVIOUS AGREEMENTS

 

  5.1 Unless otherwise agreed between the parties in writing, the previous
agreement(s) (if any) entered into between them (other than those at any time
governed by a “Master Agreement – London Market Letter of Credit Scheme” or
substantially equivalent agreement) governing Credits established by CEP on any
Company’s behalf in favour of Beneficiaries shall, on due execution by the
parties of this Agreement, cease to apply to all such Credits, which Credits
shall henceforth be governed by this Agreement.

 

  5.2 For the avoidance of doubt any letter or letters of credit or similar or
equivalent instrument or instruments (the “Existing Credit(s)”) which has or
have been established or opened pursuant to the terms of any previous
agreement(s) entered into between any Company and Citibank, N.A. governing the
Existing Credits (including any security arrangements that apply in respect of
any obligation under or pursuant to such previous agreement(s)) (the “Existing
Agreement(s)”) shall continue in force until cancelled. The Existing
Agreement(s) shall continue to apply to the Existing Credit(s) until all the
Existing Credit(s) have been cancelled. Each Company undertakes, on CEP’s
request, to take all reasonable steps to procure that any cancelled Existing
Credit(s) are destroyed or returned to CEP.

6. CREDIT CHOICE OF LAW

If, at a Company’s request, a Credit expressly chooses a state or country law
other than New York, U.S.A. or English law, or is silent with respect to the
UCP, the ISP or a governing law, CEP shall not be liable for any payment, cost,
expense or loss resulting from any action or inaction it takes provided such
action or inaction is justified under UCP, ISP, New York law, English law or the
law governing the Credit.

7. BRANCHES/CORRESPONDENT BANKS

 

  7.1 Each Company acknowledges that CEP may carry out any of its obligations or
exercise any of its rights under this Agreement through any of its offices or
branches, wheresoever situated.

 

  7.2 Each Company further understands that CEP reserves the right to issue any
Credit through any third party correspondent of its choice, subject to the
consent of such Company (not to be unreasonably withheld) and/or to have any
Credit confirmed by Citibank, N.A. In such circumstances, CEP will be required
to guarantee reimbursement to such correspondent and/or Citibank, N.A. of any
payments which such correspondent and/or Citibank, N.A. may make under the
Credit in question and such guarantee (howsoever described) shall be treated
mutatis mutandis as a Credit for the purpose of this Agreement.

8. INCREASES ETC/REINSTATEMENTS

The provisions of the foregoing Clauses shall be equally applicable to any
increase, extension, renewal, partial renewal, modification or amendment of, or
substitute instrument for, any Credit to which they apply. If for any reason any
amount paid under any Credit is repaid, in whole or in part, by

 

4



--------------------------------------------------------------------------------

the Beneficiary thereof, CEP may, in its sole discretion, treat (or procure the
treatment of) such repayment as a reinstatement of an amount (equal to such
repayment) under such Credit. The value date CEP applies to any such
reinstatement shall not be earlier than the date of such repayment and CEP shall
not be liable for losses of any nature which any Company may suffer or incur
and/or which may arise from any inadvertent or erroneous drawing.

9. NOTICES

 

  9.1 Any notice or demand to be served on a Company by CEP hereunder may be
served:

 

  (a) on any of such Company’s officers personally;

 

  (b) by letter addressed to such Company or to the Treasurer of Axis Capital
Holdings Limited and left at the Company’s registered office or at any one of
its principal places of business;

 

  (c) by posting the same by letter addressed in any such manner as aforesaid to
such registered office or principal place of business;

 

  (d) by telex or facsimile addressed in any such manner as aforesaid to any
then published telex or facsimile number of such Company; or

 

  (e) (other than in the case of ASL) on ASL by any of the methods mentioned
above.

Each Company (other than ASL) appoints ASL to act as its agent for the purpose
of giving and receiving notices, demands and other communications under this
Agreement. If the Bank validly serves a notice, demand or other communication on
ASL, that notice, demand or other communication will be deemed to have been
validly served on each and every Company, even if ASL fails to pass it on to
each and every Company.

 

  9.2 Unless otherwise stated, any notice or demand to be served on CEP by a
Company hereunder must be served either at CEP’s address as stated above (or
such other address as CEP may notify us of from time to time) or by facsimile to
such number as CEP may notify us of from time to time. If the Bank receives any
notice, demand or other communication from ASL, unless the communication
expressly states otherwise, the Bank is entitled to assume that ASL has sent
that communication for itself and as agent of the other Companies and that the
other Companies agree with it.

 

  9.3 Any notice or demand:-

 

  (a) sent by post to any address in the Republic of Ireland or the United
Kingdom shall be deemed to have been served on the Company at 10am. (London
time) on the first Business Day after the date of posting (in the case of an
address in the Republic of Ireland) and on the second Business Day after posting
(in the case of an address in the United Kingdom) or, in the case of an address
outside the Republic of Ireland or the United Kingdom (or a notice or demand to
CEP), shall be deemed to have been served on the relevant party at 10am. (London
time) on the third Business Day after and exclusive of the date of posting; ; or

 

  (b) sent by telex or facsimile shall be deemed to have been served on the
relevant party when dispatched.

If the Bank sends a notice or demand by post it shall also send it by facsimile
or email.

 

  9.4 In proving service by post it shall be sufficient to show that the letter
containing the notice or demand was properly addressed and posted and such proof
of service shall be effective notwithstanding that the letter was in fact not
delivered or was returned undelivered.

 

  9.5 In this Clause 9, “Business Day” shall be construed as a reference to a
day (other than a Saturday or a Sunday) on which banks are generally open in
London.

 

5



--------------------------------------------------------------------------------

10. ASSIGNMENT/NOVATION

 

  10.1 CEP, with the prior written approval of ASL, not to be unreasonably
withheld, may assign the whole or any part of the rights under, or the benefit
of, this Agreement or (b) (subject to Clauses 10.2 to 10.5) to novate its rights
and obligations under this Agreement. The words “CEP” and “CEP’s” wherever used
in Clauses 10.2 to 10.5 shall be deemed to include CEP’s permitted assignees and
novatees and other successors, whether immediate or derivative, who shall be
entitled to enforce and proceed upon this Agreement in the same manner as if
named herein. CEP shall be entitled to impart any information concerning such
Company to any such permitted assignee, novatee or other successor or any
participant or proposed assignee, novatee, successor or participant.

 

  10.2 The person who is for the time being liable to perform CEP’s obligations
under this Agreement (a “Transferring Bank”) shall be entitled to novate at any
time, upon service of a notice on the Company in the form attached as Schedule
One to this Agreement (a “Novation Notice”), any or all of its rights and
obligations under, and the benefit of, this Agreement to any Permitted
Transferee. With effect from the date on which a Novation Notice is executed by
the Transferring Bank and the Permitted Transferee and served on such Company
(the “Novation Date”), the provisions of Clause 10.3 shall have effect (but not
otherwise).

 

  10.3 With effect from (and subject to the occurrence of) the Novation Date:

 

  10.3.1 the Permitted Transferee shall be bound by the terms of this Agreement
(as novated) in every way as if the Permitted Transferee was and had been a
party hereto in place of the Transferring Bank and the Permitted Transferee
shall undertake and perform and discharge all of CEP’s obligations and
liabilities under this Agreement (as novated) whether the same fell or fall to
be performed or arose or arise on, before or after the Novation Date;

 

  10.3.2 the Companies shall release and discharge the Transferring Bank from
further performance of its obligations arising in favour of any of them on and
after the Novation Date under this Agreement and all claims and demands
whatsoever in respect thereof against the Transferring Bank, and the Companies
shall accept the liability of the Permitted Transferee in respect of such
obligations in place of the liability of the Transferring Bank;

 

  10.3.3 the Transferring Bank shall release and discharge each Company from
further performance of its obligations arising in favour of the Transferring
Bank on and after the Novation Date under this Agreement and all claims and
demands whatsoever in respect thereof by the Transferring Bank; and

 

  10.3.4 such Company shall be bound by the terms of this Agreement (as novated)
in every way, and it shall undertake and perform and discharge in favour of the
Permitted Transferee each of its obligations whether the same fell or fall to be
performed or arose or arise on, before or after the Novation Date and expressed
to be owed to CEP.

 

  10.4 Without prejudice to the automatic novation of the Transferring Bank’s
rights and obligations pursuant to Clause 10.3, each Company (other than ASL)
appoints ASL as its agent to sign and return and ASL undertakes to sign and
return on behalf of itself and each other Company promptly each acknowledgement
of the Novation Notice from time to time delivered to it promptly following
receipt of the same from the Transferring Bank.

 

  10.5 For the purposes of this Clause 10 a “Permitted Transferee” shall mean
any holding company, subsidiary or affiliate of Citigroup Inc.

11. SET-OFF

 

  11.1 Each Company hereby irrevocably authorises CEP to debit and credit, on
such Company’s behalf, any account or accounts which are held in such Company’s
name with Citibank, N.A.

 

6



--------------------------------------------------------------------------------

  11.2 Each Company hereby agrees that Citibank N.A. shall be entitled to rely
on and action any credit or debit made by CEP in accordance with Clause 11.1.

12. GOVERNING LAW/JURISDICTION

This Agreement shall be governed by English law and, for CEP’s benefit, each
Company hereby irrevocably submits to the jurisdiction of the English Courts in
respect of any dispute which may arise from or in connection with this
Agreement. The terms of this Agreement may not be waived, modified or amended
unless such waiver, modification or amendment is in writing and signed by CEP
nor may any Company assign any of its rights hereunder without CEP’s prior
written consent. Clauses 15.2 and 15.3 of the Committed Facility Letter apply
also to this Agreement.

13. MISCELLANEOUS PROVISIONS

 

  13.1 Subject to this Clause and to Clause 11.2 a person who is not a party to
this Agreement has no rights under the Contracts (Rights of Third Parties) Act
1999 (the “Third Parties Act”) to enforce any terms of this Agreement.

 

  13.2 Citibank, N.A. may enforce the terms of Clause 11.2 subject to, and in
accordance with, this Clause 13.2 and Clause 12 and the provisions of the Third
Parties Act.

 

  13.3 The parties to this Agreement do not require the consent of Citibank,
N.A. to rescind or vary this Agreement at any time.

 

  13.4 If Citibank, N.A. brings proceedings to enforce the terms of Clause 11.2,
the relevant Company shall only have available to it by way of defence, set-off
or counterclaim a matter that would have been available by way of defence,
set-off or counterclaim if Citibank, N.A. had been party to this Agreement.

 

  13.5 Citibank, N.A. may not take proceedings to enforce Clause 11.2 unless and
until it gives notice in writing to the relevant Company in any manner as is
permitted by Clause 9, agreeing irrevocably to the provisions of Clause 12.

 

7



--------------------------------------------------------------------------------

EXECUTED THIS DAY ABOVE WRITTEN BY:

 

For and on behalf of      Date:   May 14, 2010 AXIS Specialty Limited        (as
Applicant)       

/s/ Jose Osset

       Name:   Jose Osset        Title:   SVP & Treasurer        For and on
behalf of      Date:   May 14, 2010 AXIS Re Limited        (as Applicant)       

/s/ Tim Hennessy

       Name:   Tim Hennessy        Title:   EVP, General Manager & Finance
Director        For and on behalf of      Date:   May 14, 2010 AXIS Specialty
Europe Limited        (as Applicant)       

/s/ Tim Hennessy

       Name:   Tim Hennessy        Title:   EVP, General Manager & Finance
Director        For and on behalf of      Date:   May 14, 2010 AXIS Insurance
Company        (as Applicant)       

/s/ Andrew M. Weissert

       Name:   Andrew M. Weissert        Title:   SVP        For and on behalf
of      Date:   May 14, 2010 AXIS Surplus Insurance Company        (as
Applicant)       

/s/ Andrew M. Weissert

       Name:   Andrew M. Weissert        Title:   SVP        For and on behalf
of      Date:   May 14, 2010 AXIS Specialty Insurance Company        (as
Applicant)       

/s/ Andrew M. Weissert

       Name:   Andrew M. Weissert        Title:   SVP        For and on behalf
of      Date:   May 14, 2010 AXIS Reinsurance Company        (as Applicant)     
 

/s/ Andrew M. Weissert

       Name:   Andrew M. Weissert        Title:   SVP       

 

8



--------------------------------------------------------------------------------

AND

 

CITIGROUP EUROPE PLC

/s/ Peadar MacCanna, Director

(Signature(s)) Dated: May 14, 2010                    

 

9



--------------------------------------------------------------------------------

SCHEDULE ONE

Form of Novation Notice for Clause 10

 

To:   [            ]    Dear Sirs      Date:

Insurance Letters of Credit – Master Agreement (Form 3/CIFS) dated
[            ] and made between Citibank Europe plc and [            ] (the
“Agreement”)

We refer to Clause 10 of the Agreement. We hereby notify you that we wish to
exercise our option to novate under Clause 10 thereof so that with effect from
today’s date the rights, liabilities and obligations of [name of Transferring
Bank] shall be novated to [name of Permitted Transferee] in the manner set out
in Clause 10 thereof.

The relevant address for the purposes of Clauses 3.1 and 9 is as follows:

[insert new address]

 

Yours faithfully                                               for and on behalf
of [TRANSFERRING BANK]                                               for and on
behalf of [PERMITTED TRANSFEREE]

[NAME OF COUNTERPARTY]:

 

(1) acknowledges receipt of the Novation Notice; and

 

(2) agrees that with effect from the date of the Novation Notice the rights,
liabilities and obligations of [            ] are novated to [            ] in
the manner set out in Clause 10 of the Agreement.

 

                                             

for and on behalf of

[NAME OF COUNTERPARTY]

 

10



--------------------------------------------------------------------------------

SCHEDULE TWO

Letter of Credit Application Form

LOGO [g60450g90s14.jpg]

Page 1 of 2

FORM 4 (TO BE USED FOR NON-SCHEME LOC OPENINGS AND INCREASES ONLY)

HEADER DETAILS:

ILOC No.: ILOC Type:

For openings leave blank (Choose from dropdown box)

Effective date: Expiry date:

(DD/MM/YYYY) New / to be changed to (DD/MM/YYYY)

Advising period: Other advising period: (Choose from dropdown box)

Evergreen clause: YES Other information: NO

BENEFICIARY DETAILS:

Full Company Name:

Street Address:

City / Post Code: State / Country:

For attention of:

US INTERMEDIARY DETAILS: (to be completed if the Credit is to be sent to a party
different to the addressee shown above)

Full Company Name:

Street Address:

City / Post Code: State / Country:

For attention of:

TRANSACTION DETAILS:

Transaction Type: Currency:

(Choose from dropdown box)

Previous ILOC amount:(A)

Opening / Increase ILOC amount: (B)

New ILOC amount: (C)

(Complete boxes A, B and C when amending a credit. Complete only box C in case
of a new credit)

SIGNATURES

Authorised Signatories only must sign form (as per Current Mandate/General
Communications Indemnity and Master Reimbursement Agreement lodged with
Citibank). If signatures below do not appear on the mandate Citibank has on
file, form will be rejected and transaction will not be processed.

SIGNED FOR AND ON BEHALF OF THE COMPANY (PLEASE TYPE IN FULL COMPANY NAME)

TYPE FULL NAME AND SURNAME SIGNATURE TYPE DATE (DD/MM/YYYY)

TYPE FULL NAME AND SURNAME SIGNATURE TYPE DATE (DD/MM/YYYY)

 

11



--------------------------------------------------------------------------------

LOGO [g60450g38o98.jpg]

Page 2 of 2

ACCOUNT DETAILS:

LOC a/c no.: 5

Customer a/c no.: 8

Mendes & Mount: YES

NO

WORDING DETAILS:

Liquidator Wording: Comments:

(Choose from dropdown box)

Domicile:

UCP version: 500 600

Multi-beneficiary Indicator: YES NO (If yes is chosen, fill in multi-beneficiary
details below)

Multi-beneficiary details:

1st Beneficiary name: Percentage:

2nd Beneficiary name: Percentage:

3rd Beneficiary name: Percentage:

Multi-beneficiary Wording:

(Choose from dropdown box)

Option A: Designate an agent to act on behalf of the beneficiaries listed:

CONTENT OF LC:

Beneficiary: [NAME OF AGENT] for and on behalf of: “A”, “B”,.

“All presentations, consents and instructions received from, and any action
taken by, [NAME OF AGENT] shall bind each of the above-named beneficiaries. Only
[NAME OF AGENT] and no other beneficiary named above, shall present documents
hereunder for payment or provide any other consent or instruction hereunder.”

Option B: “A” or “B” (means either one or the other, but not both, is the
beneficiary; only one or the other can draw and either one, alone, can accept
amendments or consent to revoke the credit):

CONTENT OF LC:

Beneficiary: “A” or “B”

“Any one of the above-named parties shall constitute the Beneficiary with
respect to any presentation, amendment, or consent to revoke. The above-named
parties may not act simultaneously. Presentations, amendments and consents will
be given effect in the order in which they are received.”

Option C: “A” and/or “B” (means either one can act and bind both, or both can
act simultaneously; if both draw simultaneously, payment must be made either to
a joint account or to an account(s) of one or more of the beneficiaries that are
drawing; an acceptance of an amendment or consent to revoke by either one binds
both):

CONTENT OF LC:

Beneficiary: “A” and/or “B”

“Any drawing hereunder or other action taken in connection herewith by one or
more of the Beneficiaries shall bind all the Beneficiaries. Presentations,
amendments and consents will be given effect in the order in which they are
received. [Optional Clause: Payment under any presentation made to more than one
named beneficiary shall be made pro-rata to the presenting parties.]”

ORIGINAL FORM TO BE SENT TO:

ILOC DEPARTMENT, CITIBANK EUROPE PLC, 1 NORTH WALL QUAY, BLOCK A, 2ND FLOOR,
DUBLIN 1, REPUBLIC OF IRELAND. IF YOU HAVE ANY QUERIES WHILE FILLING IN THIS
FORM, PLEASE CONTACT ILOC CUSTOMER SERVICES AT +353 1 622 55 70 OR BY E-MAIL AT
ILOC.CSU@CITI.COM

PLEASE NOTE THAT INCOMPLETE FORMS WILL BE RETURNED UNPROCESSED.

 

12